Citation Nr: 1235242	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected allergic rhinitis, evaluated as 10 percent disabling prior to February 17, 2004, and 30 percent disabling thereafter.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 1997, February 1998, December 2001, November 2004, and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2010, the Veteran presented testimony with regard to his service connection claim for obstructive sleep apnea (then a claim to reopen) at a video-conference hearing conducted by the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

With regard to the Veteran's allergic rhinitis increased rating claim, the Board remanded the claim for further development in September 2003, and after conducting the requested development, the RO granted a staged increased rating, increasing the Veteran's disability rating from 10 percent to 30 percent effective February 17, 2004.  As the assigned rating is less than total, and as the Veteran has not expressly stated that the assignment of a staged increased rating satisfies his appeal, the issue remains in appellate status.

With regard to the Veteran's obstructive sleep apnea service connection claim, the Board reopened the previously denied claim and then remanded the reopened claim for further development in July 2010.  The claim has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

As referenced above, the Veteran's allergic rhinitis increased rating claim has remained in appellate status since the Board remanded the issue in 2003.  However, the RO has not characterized the issue as remaining in appellate status, and the Veteran's allergic rhinitis claim was last adjudicated by the RO in February 2010 rating decision (which is contained in the Veteran's virtual VA file), after the Veteran underwent a related VA examination in December 2009.  Since this claim was last adjudicated, numerous relevant treatment records have been physically and virtually associated with the Veteran's claims file.  Additionally, nearly three years have elapsed since the Veteran's most recent relevant VA examination.  As such, the Board concludes that the Veteran's claim must be remanded, and a contemporaneous VA examination obtained.

With regard to the Veteran's obstructive sleep apnea service connection claim, the Veteran does not contend that this disorder is directly related to service, as he reports the post-service onset of symptoms and diagnosis.  Rather, he asserts that he developed this disorder as the result of weight gain caused by the steroid medications prescribed to treat his service-connected allergic rhinitis.  Accordingly, when remanding the Veteran's claim in 2010, the Board requested that a VA examiner offer a medical opinion exploring this theory of service connection.  However, the Board finds that the proffered opinion, authored in conjunction with the Veteran's August 2010 VA examination is insufficient.  In that regard, the VA examiner opined that the Veteran's obstructive sleep apnea was not due to his service-connected disabilities (namely asthma, allergic rhinitis, and hypertension), citing the lack of any medical literature finding such a correlation.  However, the examiner failed to address the Veteran's essential contention, namely that the medication prescribed to treat his service-connected disability of allergic rhinitis caused his weight gain and related obesity, which in turn caused his sleep apnea.  

Moreover, the examiner failed to offer an opinion as to whether the Veteran's diagnosed obstructive sleep apnea has been permanently aggravated by his service-connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   Accordingly, a new medical opinion must be obtained.

Additionally, the Veteran's outstanding VA treatment records should be obtained and associated with his claims file, either physically or virtually, including his treatment records from August 2010 to February 2012, and from July 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records, to specifically include the Veteran's VA treatment records from August 2010 to February 2012 and from July 2012 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his allergic rhinitis symptoms and his post-service obstructive sleep apnea, to include any weight gain related to his prescribed medications.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating the above evidence, send the Veteran's claims folder to the examiner who conducted the August 2010 VA sleep apnea examination (or if the examiner is no longer available, a suitable replacement) to request that she prepare an addendum to her report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is proximately due to his service-connected disabilities or any related prescribed medication and associated weight gain.  The examiner should further opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea has been permanently aggravated by his service-connected disabilities, to include as the result of any medications prescribed for those disabilities and associated weight gain.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected allergic rhinitis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file.  Any indicated diagnostic tests and studies must be accomplished, and the examiner should elicit and record the Veteran's reported symptomatology.   


5.  Then readjudicate the appeal.  If the full benefit sought with regard to either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

